Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
CLAIM INTERPRETATION
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.
 Such claim limitations include: “a unit for separation…sedimentation” in claim 24 and “the unit for sedimentation of the medium” in claim 27. In the Instant Specification, at page 5, lines 12-13, and page 6, lines 1-2, as preferably constituting a hydroclone, i.e. “hydrocyclone”. Thus, the limitation is deemed to be limited under U.S.C. 112 (f) to be one or more hydrocyclones, or reasonably equivalent separation structure such as another form of sedimentation unit which utilizes centrifugal or gravitational forces to separate sediment or other solids from liquid.
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitations to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed 
Claims 1-33 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 contains vague, indefinite and ambiguous phrases for which it is unclear whether there is a positive recitation, including phrases beginning with “in particular”, including: “in particular with jet cavitation”, in particular…needles…cutting mechanism…vacuum” and “in particular sedimentation”.  The term “subsequent separation” is vague, and indefinite, since it is unclear what material is being separated and what form of separations are encompassed. Also, the recitation is unclear when interpreted in view of the Specification at page 5, lines 11-15 and page 6, lines 1-2 since it is unclear what type(s) of separation and of what materials is encompassed and whether such device or unit are limited to “hydroclone” or hydrocyclones and reasonable equivalents to such hydrocyclones such as centrifugal units or devices.
In claim 3, it is unclear whether “with dispersion of particles to submicron dimensions” is comprised in the treatment or a result of the treatment and “the phase boundary surface gas-liquid-solid” lacks antecedent basis and is confusing as to how many boundaries are recited between gas, liquid and solid phases or portions.
In claim 4, “the aqueous medium” lacks antecedent basis, since claim 1 recites presence of such medium in the alternative.

In claim 6, “the obtained medium” lacks antecedent basis, simply “the medium” is suggested.
In claim 9, “with a UV radiation” is confusing, “with UV radiation” is suggested.
In claim 10, plural instances of “negative pressure (vacuum)” are ambiguous or indefinite.
In claim 15, “the solid-liquid mixture is supplied” is inconsistent with “applying the solid-liquid mixture”.
In claim 16, “the level” lacks antecedent basis.
In claim 20, “the solid components” lacks antecedent basis.
In claim 21, “the separated solid proportions” and “the separated liquid to be discharged” each lack antecedent basis and are inconsistent with language of claim 10.
In claim 22, “the negative pressure prevailing in the housing…screen” and “the separated liquid to be discharged” also lacks antecedent basis and is inconsistent with language of claim 10. Additionally, “pressure sensing devices”, “the detected measured values”, “the measured value result”, “process-specific pressure parameters” and “the process parameters” are variously inconsistent with each other, resulting in instances of lacking of antecedent basis and are vague and indefinite. 
 Claims 23 and 24 contain vague, indefinite and ambiguous phrases for which it is unclear whether there is a positive recitation, including phrases beginning with “in particular”, including: “in particular as a jet cavitator”, in particular…needles…cutting mechanism…vacuum” and “in particular sedimentation”. Recitations of “a separation 
In claim 25, “installed in flow direction upstream” is non-idiomatic or confusing and “the jet cavitator” lacks antecedent basis, since claim 24 recites such element in the alternative.
In claim 26, “device for metering reagents” is vague.
In each of claims 27-32, “the unit for sedimentation” lacks antecedent basis, since claim 24 recites such element in the alternative and “which, in flow direction, is installed downstream” is non-idiomatic or confusing.
In claim 32 “the processes” lacks antecedent basis, since independent claim 24 is drawn to an apparatus, was “control the cavitator, hydrodynamic reactor and unit” intended?
In claim 33, “1200 pattern (inlet/outlet)” is vague and indefinite, as it is unclear what apparatus elements are recited as being at angles or at directions to what other element, or if the recitation refers to element shapes.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-6, 8, 9, 23-28 and 30-33 are rejected under 35 U.S.C. 103 as being unpatentable over Russian Publication 2,585,635, including the accompanying EPO translation as provided in the IDS statement filed 10/10/2019, in view of Mason PGPUBS Document US 2014/0144826, Bair et al PGPUBS Document US 2004/0159613 (or Bair) and Denes et al PGPUBS Document US 2004/0007539 (or Denes).
For independent method claim 1 and independent apparatus claims 23 and 24, Publication ‘635 discloses: A method for cleaning and/or disinfecting a liquid and/or aqueous medium, comprising the following method steps of:
cavitation treatment of the medium;
subsequent treatment of the medium in a hydrodynamic reactor with a magnetic rotary field and magnetic and/or magnetizable elements, with ferromagnetic needles and/or with a rotating cutting mechanism; and 

For independent apparatus claims 23 and 24, the Russian publication thus discloses:
a cavitation treatment device;
a hydrodynamic reactor arranged downstream of the cavitation treatment device; and
a separation device downstream of the hydrodynamic reactor. (Again see pages 21-22 of the Translation portion of the document or pages 4-5 of the Translation)
Publication ‘635 is silent as to the pressure at which cavitation treatment is carried out. The claims require the treatment (cleaning or disinfecting) being conducted at a vacuum of <1 bar. Mason teaches wastewater treatment comprising cavitation treatment conducted under vacuum, hence inherently at a pressure of less than 1 bar or atmosphere (see paragraphs [0003, 0046, 0047 and 0067-0069]. It would have been obvious to one of ordinary skill in the water treatment arts to have conducted the cavitation treatment of ‘635 under such a vacuum, as taught by Mason, so as to increase flow within and through the unit where cavitation is performed, so as to more thoroughly and more quickly perform the cavitation, while having the effect of sealing of the unit where cavitation is performed as suggested by Mason.
Publication ‘635 is also silent as to the pressure at which hydrodynamic treatment is carried out. The claims require the treatment (cleaning or disinfecting) being conducted at a vacuum of <1 bar. Denes teaches wastewater treatment 
Publication ‘635 is also silent as to the pressure at which subsequent separation treatment is carried out in order to separate out sludge or slurry. The claims require the treatment (cleaning or disinfecting) being conducted at a vacuum of <1 bar. Bair teaches wastewater treatment comprising separation in one or more hydrocyclones, so as to perform sedimentation and separate out slurry or sludge is conducted under vacuum, hence inherently at a pressure of less than 1 bar or atmosphere (see in particular paragraphs [0002, 0034, 0059 and 0100]. It would have been obvious to one of ordinary skill in the water treatment arts to have conducted a subsequent separation treatment of ‘635 under such a vacuum, as taught by Bair, so as to increase flow within and through the unit(s) where the treatment is performed, so as to more thoroughly and more quickly perform the subsequent treatment, while having the effect of sealing of the unit(s) where the subsequent treatment is performed, or allowing unwanted backflow into the unit or carry-over of sludge or slurry into the resulting purified water, as suggested by Bair.

so as to disperse particles to submicron dimensions and with enlargement of phase boundary surfaces for claim 3; 
performing of an equalization of the aqueous medium prior to the cavitation treatment, in an equalization mixer for claims 4 and 25;
addition of at least one reagent to the hydrodynamic reactor selected from lime milk, aluminum silicate and iron chloride, by metering, for claims 5 and 26;
additionally treating the obtained medium, or separated liquid, by one or more of a rotating impulse device for claims 6 and 28, ozone treatment for claims 8 and 30; or ultraviolet (UV) treatment for claims 9  and 31;
an automatic control unit for controlling all of the process steps for claim 32;
the hydrodynamic reactor being furnished with electrical conductors configured to create a magnetic rotary field with the conductors comprising conductor loops, inherently encompassing a 120 degree pattern including in the vicinity of the reactor inlet and/or outlet for claim 33. (All of the limitations of dependent claims of which Publication ‘635 further discloses are outlined on pages 22-23 of the Translation portion of the Document provided in the IDS or pages 5-6 of the Translation)
Claims 7 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Russian Publication 2,585,635, including the accompanying EPO translation as provided in the IDS statement filed 10/10/2019, in view of Mason PGPUBS Document US 2014/0144826, Bair et al PGPUBS Document US 2004/0159613 and Denes et al ,
 and optionally, further in view of Busch patent 5,807,486. Publication ‘635 further discloses the optional subsequent treatment including being by filtration in “bulk filters”, hence suggestive of “deep bed filters”. It is unclear if such type filters encompasses utilization of deep bed filters as instantly claimed. However, Busch teaches a combination of diverse forms of treatment units being utilized for water or wastewater treatment to separate out solids, including a relatively downstream treatment being by deep bed filters (column 3, lines 5-17 and column 5, lines 48-63). It would have been further obvious to one of ordinary skill in the water treatment arts to have either recognized the bulk filters disclosed by ‘635, as suggestive of being deep bed filters, or optionally, to have selected deep bed filters, per se, for the bulk filters disclosed by ‘635, since such type of filters have a very large solids contaminants holding capacity, hence are low maintenance and can be kept in service for lengthy periods of time.
Claims 10-14, 17-19 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Russian Publication 2,585,635, including the accompanying EPO translation provided in the IDS statement filed 10/10/2019, in view of Mason PGPUBS Document US 2014/0144826, Bair et al PGPUBS Document US 2004/0159613 and Denes et al PGPUBS Document US 2004/0007539, as applied to claims 1-6, 8, 9, 23-28 and 30-33 above, 
and further in view of Lacksham PGPUBS Document US 2003/0075489 and in combination with Schulze et al WIPO Patent Publication 2015/149881 (or Shulze) and accompanying Translated Abstract, as provided in the IDS statement filed 10/10/2019, 
 being performed upstream of the cavitation treatment of liquid and aqueous media to obtain the medium, 
wherein the separation comprises applying the solid-liquid mixture is supplied, via an inlet, onto a vibration conveying device arranged in a substantially closed housing and comprising a vibration screen, 
and generating inside the housing, in a space above and below the vibration screen, negative pressure or vacuum relative to the ambient pressure of the housing is generated, and applying, inside the housing, in the space below the vibration screen, a negative pressure or vacuum relative to the ambient pressure is applied compared to the space above the vibration screen. 
Lakshman teaches a system and process for treating water or wastewater medium so as to remove solid contaminants including sludge [0002, 0016, 0018], comprising performing filtration utilizing an oscillating or vibrating or vibration screen 34 [0023, 0024, 0030, 0032, 0037], prior to subsequent forms of treatment operation of an obtained medium [0002, 0016, 0039], the vibrating screen arranged in a housing (settling chamber 12) having inlet and outlets, and 
withdrawing the filtered medium by overflow and gravity-induced flow through an outlet pipe 50 [0026].
Schulze teaches separating of solid and liquid components of an aqueous mixture by conveying the mixture through an inlet into a completely enclosed or housed, 
It would have been additionally obvious to have incorporated such filtration through a vibrating screen upstream of or prior to the cavitation treatment unit in the ‘635 arrangement, as taught by Lakshman, in order to eliminate a large proportion of the thicker or heavier, or larger-particle containing portion of the aqueous mixture subjected to cavitation and hydrodynamic separation, so as to enable the cavitation and hydrodynamic separation steps to be more effective for separating relatively lighter and smaller contaminants from the medium or mixture. Incorporation of the vibrating screen mechanism of Lakshman, would have also advantageously allowed a more continuous operation of the relatively more complex cavitation and hydrodynamic treatment, by preventing downstream passage of the thicker, heavier and larger particulate constituents of the mixture, by removing them upstream, the vibrating screen mechanism being relatively easier to maintain and clean when subject to accumulation of such constituents.
It would have also been obvious to such skilled artisan to have incorporated the mechanism of application of suction or a vacuum to the vibration screen housing, as 
With regard to claims 11 and 12, Schultze and Lakshman are silent as to specific pressures present in the housing above and below the vibration screen. However, such pressure values and degree of vacuum maintained are deemed to constitute a results effective variable for which it would be obvious to optimize through routine experimentation. The specification is silent as to any evidence to particular degrees of vacuum or negative pressure being critical, there is thus an absence of criticality (see the MPEP at Section 2144.05).
For claims 13 and 14, Schulze further teaches introduction of the solid-liquid mixture to be filtered on top of the vibration screen, thus necessarily increasing or compensating the pressure in the housing on top of the screen (Abstract, figures 1-3).
For claims 17 and 18, Schulze teaches introduction of the mixture to be screened or filtered with a vibration conveyor which extends partially across the screen (figure 3 ), thus suggesting a rotating or “turning movement  of the mixture as it passes across the screen, and which is overhead of the screen. For claim 19, such turning movement of the passing mixture inherently effects a flotation state above the screen. 
With regard to claims 19 and 22, Lakshman further teaches adjusting of oscillation or vibration of vibration screen [0030] for claim 19 and detecting of pressure within the housing on the screen [0034], and thus below or above the screen, for claim 22.
.
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Russian Publication 2,585,635, including the accompanying EPO translation provided in the IDS statement filed 10/10/2019, in view of Mason PGPUBS Document US 2014/0144826, Bair et al PGPUBS Document US 2004/0159613 and Denes et al PGPUBS Document US 2004/0007539, as applied to claims 1-6, 8, 9, 23-28 and 30-33 above, 
and further in view of Lacksham PGPUBS Document US 2003/0075489 and in combination with Schulze et al WIPO Patent Publication 2015/149881 and accompanying Translated Abstract as provided in the IDS statement filed 10/10/2019, as applied additionally to claims 10-14, 17-19 and 21, 
and additionally in view of Peresan et al PGPUBS Document US 2015/0144564 (or Peresan).
Claim 15 additionally differs by requiring carrying out pressure compensation at an end region of the vibration screen in the housing, with such end region arranged oppositely positioned to a region of the vibration screen where the solid-liquid mixture is applied to the vibration screen. Peresan teaches, similarly to Schulze, applying of the solid-liquid mixture to an end region of a vibration screen in a housing, utilized in water or wastewater treatment, with addition of a flow divider 10 along regions above the screen including such end region, and employment of vents proximate each section of the flow divider to equalize or compensate pressures in each section (figures 1-3 & see in particular paragraph [0026, 0028, 0030]. It would have been accordingly further .
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Russian Publication 2,585,635, including the accompanying EPO translation provided in the IDS statement filed 10/10/2019, in view of Mason PGPUBS Document US 2014/0144826, Bair et al PGPUBS Document US 2004/0159613 and Denes et al PGPUBS Document US 2004/0007539, as applied to claims 1-6, 8, 9, 23-28 and 30-33 above, 
and further in view of Lacksham PGPUBS Document US 2003/0075489 and in combination with Schulze et al WIPO Patent Publication 2015/149881 and accompanying Translated Abstract as provided in the IDS statement filed 10/10/2019, as applied additionally to claims 10-14, 17-19 and 21, 
and additionally in view of Moller et al PGPUBS Document US 2015/0144564 (or Moller). Claim 20 additionally differs by requiring supplying solid components which are separated from the solid-liquid mixture undergoing vibratory screening, to hydrothermal carbonization. Moller teaches treatment of wastewater in which separated solid components undergo such carbonization [0006-0011, 0025-0028, 0032]. It would have been accordingly further obvious to the skilled artisan to have incorporated such hydrothermal carbonation step in the process and system of ‘635, as taught by Moller, so as to remove phosphate-containing contaminants from wastewater being treated, and thus produce one or more useful byproducts from the separation system, thus reducing disposal costs.
22 is rejected under 35 U.S.C. 103 as being unpatentable over Russian Publication 2,585,635, including the accompanying EPO translation provided in the IDS statement filed 10/10/2019, in view of Mason PGPUBS Document US 2014/0144826, Bair et al PGPUBS Document US 2004/0159613 and Denes et al PGPUBS Document US 2004/0007539, as applied to claims 1-6, 8, 9, 23-28 and 30-33 above, 
and further in view of Lacksham PGPUBS Document US 2003/0075489 and in combination with Schulze et al WIPO Patent Publication 2015/149881 and accompanying Translated Abstract as provided in the IDS statement filed 10/10/2019, as applied additionally to claims 10-14, 17-19 and 21, 
and additionally in view of Adams PGPUBS Document US 2004/0251214 (or Adams). For claim 22, Lacksham further teaches pressure sensing in the vicinity of the vibration screen, thus above or below the screen, so as to detect accumulation of a threshold level of solids on the screen to activate removal of such solids. Claim 22 further differs however in requiring such pressure sensing detected measured values to be transmitted to a processing device, and as a function of the measured value result, controlling at least one pressure generator, so as to adjust pressure parameters according to process parameters. However, Adams teaches such pressure sensing triggering control, by a controller, of at least one sludge discharge pump, which in turn effects applied pressures within a housing of a wastewater treating system having a moving filtering screen and vibration generator; the control of pressure thus optimizing operation of the vibrating screen unit for separation of sludge or slurry components. See especially [0005-0007, 0065 and 0066 regarding system components and operation and 0069-0070 regarding pressure sensing and pressure control]. It would have been .

			ALLOWABLE SUBJECT MATTER
Claim 16 would be allowable if rewritten to overcome the rejections under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claim 16 would distinguish in view of recitation of the level of the solid-liquid mixture (presumed in view of correlation to claims 10 and 13 to indicate such level being a level in the housing of the vibratory screen) projecting partially past such level in an upward direction, with pressure compensation being carried out in a region in which the vibration screen projects past such level.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. In particular, McGuire PGPUBS Document US 2013/0248456 is of interest with respect to a water treatment system which combines treatment by cavitation, hydrodynamic wave energy, acoustic ultrasonic wave energy, ozonation and chemical treatment.
Any inquiry concerning this communication or earlier communications from 
the examiner should be directed to Joseph Drodge at his direct government telephone number of 571-272-1140, or at alternate cell phone number 703-401-6309. The 
	Alternatively, to contact the examiner, send a communication via E-mail communication to the Examiner's Patent Office E-mail address: "Joseph.Drodge@uspto.gov". Such E-main communication should be in accordance with provisions of MPEP (Manual of Patent Examination Procedures) section 502.03 & related MPEP sections.  E-mail communication must begin with a statement authorizing the E-mail communication and acknowledging that such communication is not secure and will be made of record, under Patent Internet Usage Policy Article 5.  A suggested format for such authorization is as follows:  “Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with me concerning any subject matter of this application by electronic mail. I understand that a copy of these communications will be made of record in the application file. 
Additionally, the examiner’s supervisor, Nam Nguyen, of Technology Center Unit 1778, can reached at 571-272-1342.  
The formal facsimile phone number, for official, formal communications, for the examining group where this application is assigned is 571-273-8300. The facsimile phone number for informal communication directly with the examiner is 571-273-1140.

	Information regarding the status of an application may be obtained from 

the Patent Application Information Retrieval (PAIR) system.  Status information

for published applications may be obtained from either private PAIR or Public 

PAIR, and through Private PAIR only for unpublished applications.  For more 

information about the PAIR system, see http://pair-direct.uspto.gov.  Should you

have any questions on access to the Private PAIR system, contact the Electronic 

Business Center (EBC) at 866-217-9197 (toll-free).  

JWD
03/24/2021
/JOSEPH W DRODGE/Primary Examiner, Art Unit 1778